DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan A. Santarelli on August 24, 2022.
The application has been amended as follows: 						A fire-suppression water-intake valve, comprising:
a receptacle configured to receive a fire-suppression sprinkler head including a side and grooves formed partially through the side, the receptacle including
an inner wall, and
discontinuous protrusions protruding from the inner wall and each configured to engage a respective groove of the grooves of the fire-suppression sprinkler head such that the fire-suppression sprinkler head is removable while under pressure; and
a valve assembly
removable while the fire-suppression water-intake valve is installed as part of a fire-suppression sprinkler system,
configured
to close in response to removing the fire-suppression sprinkler head from the receptacle, and
to open in response to installing the fire-suppression sprinkler head in the receptacle, and
including
a sealing surface,
an O-ring,
a spring, and
a plunger having a spring engager and configured to urge the O-ring, which is disposed over the plunger, against the sealing surface in response to the spring and pressure from a fluid in a fire-suppression system.
2.	Cancelled. (Original) The fire-suppression water-intake valve of claim 1 wherein the receptacle includes:

an inner wall; and
protrusions protruding from the inner wall and each configured to engage a respective groove of a sprinkler head.
3.	Cancelled. (Original) The fire-suppression water-intake valve of claim 1 wherein the valve assembly is configured to open in response to installing a sprinkler head in the receptacle.
4.	(Previously Presented) The fire-suppression water-intake valve of claim 1 wherein the O-ring is configured to form a seal with the sealing surface in response to removing the sprinkler head from the receptacle.
5.          Cancelled.
6.	Cancelled.
7.	Cancelled. The fire-suppression water-intake valve of claim 1, further comprising:
a spring; and
wherein the plunger is configured to urge the O-ring against the sealing surface in response to the spring.
8.	(Currently Amended) The fire-suppression water-intake valve of claim 1, further comprising:
a coupling section;
a receptacle section configured for coupling to the coupling section and including the receptacle and the sealing surface;
a sealing ring configured for disposition between overlapping sides of the coupling section and the receptacle section; and
the valve assembly being configured for disposition inside of the coupling section and the receptacle section.
9.	(Original) The fire-suppression water-intake valve of claim 8 wherein:
the coupling section includes first threads; and
the receptacle section includes second threads configured to engage the first threads.
10.	Cancelled. A fire-suppression water-intake valve, comprising:
a receptacle configured to receive a sprinkler head; and
a valve assembly configured to open in response to installing a sprinkler head in the receptacle.
11.	(Currently Amended) A fire-suppression water-intake valve, comprising:
a receptacle configured to receive a fire-suppression sprinkler head including an outer wall and grooves formed in, but not through, the outer wall, and a region configured to engage a tool, the receptacle including
an inner wall, and
protrusions protruding from the inner wall at approximately a same level, each of the protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head such that the fire-suppression sprinkler head is removable from the receptacle with the tool while the fire-suppression sprinkler head is experiencing water pressure; and
a valve assembly
configured
to be closed in response to an absence of the fire-suppression sprinkler head from the receptacle, and
to be open in response to a presence of the fire-suppression sprinkler head in the receptacle, and
including
a sealing surface,
an O-ring, 
a spring, and
a plunger, over which the O-ring is disposed, having a spring guide and configured to urge the O-ring against the sealing surface in response to the spring and pressure of a fluid in a fire-suppression system.
12. – 19. Cancelled.(Original) A fire-suppression sprinkler head, comprising:

a body; and
at least one first engager configured to engage a fire-suppression water-intake valve and to cause the body to open the fire-suppression water-intake valve.
13.	(Original) The fire-suppression sprinkler head of claim 12 wherein the at least one first engager includes grooves:
formed in the body;
configured to engage respective protrusions from the fire-suppression water-intake valve; and
configured to cause the body to open the fire-suppression water-intake valve in response to a rotation of the body.
14.	(Original) The fire-suppression sprinkler head of claim 12 wherein the at least one first engager includes protrusions:
formed in the body;
configured to engage respective grooves of the fire-suppression water-intake valve; and
configured to cause the body to open the fire-suppression water-intake valve in response to a rotation of the body.
15.	(Original) The fire-suppression sprinkler head of claim 12, further comprising at least one seal seat formed in the body and each configured to receive a respective one of at least one sealing ring.
16.	(Original) The fire-suppression sprinkler head of claim 12, further comprising:
a fluid-dispensing opening disposed in the body;
a sealing surface disposed around the fluid-dispensing opening;
a seal seat;
a sealing ring disposed on the seal seat; and
a heat sensor configured to urge the seal seat toward the fluid-dispensing opening such that the sealing ring forms a seal with the sealing surface, and configured to allow the seal to break in response to a temperature that is greater than or equal to a threshold temperature.
17.	(Original) A fire-suppression sprinkler head, comprising:
a body; and
at least one first engager configured to engage a fire-suppression water-intake valve and to urge the body into the fire-suppression water-intake valve.
18.	(Original) The fire-suppression sprinkler head of claim 17 wherein the at least one first engager includes grooves:
formed in the body;
configured to engage respective protrusions from the fire-suppression water-intake valve; and
configured to urge the body into the fire-suppression water-intake valve in response to a rotation of the body.
19.	(Original) The fire-suppression sprinkler head of claim 17 wherein the at least one first engager includes protrusions:
formed in the body;
configured to engage respective grooves of the fire-suppression water-intake valve; and
configured to urge the body into the fire-suppression water-intake valve in response to a rotation of the body.
20.	(Currently Amended) A fire-suppression sprinkler-head assembly, comprising:
a fire-suppression sprinkler head including grooves formed part-way through a head side and a region configured to receive an installation-and-removal tool; and
a fire-suppression water-intake valve
having a receptacle including
an inner wall, and
discontinuous protrusions extending from the inner wall, each of the discontinuous protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head such that the fire-suppression sprinkler head is removable from the receptacle while under pressure using the tool,
configured
to close in response to removing the fire-suppression sprinkler head from the receptacle, and
to open in response to inserting the fire-suppression sprinkler head into the receptacle, and
including
a sealing surface,
an O-ring,
a spring, and
a plunger having a spring guide and configured to close the fire-suppression water-intake valve by urging the O-ring, which is disposed over the plunger, against the sealing surface in response to the spring and pressure from a fluid in a fire-suppression system.
21.	(Currently Amended) A fire-suppression system, comprising:
a fluid-distribution system; and
a fire-suppression sprinkler-head assembly in fluid communication with the fluid-distribution system and including
a fire-suppression sprinkler head including grooves formed part-way through a head wall, and
a fire-suppression water-intake valve
having a receptacle including
an inner wall, and
protrusions extending from the inner wall at approximately a same level, each of the protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head such that the fire-suppression sprinkler head is removable while the fluid-distribution system is pressurized,
having a valve assembly installable while a portion of the fire-suppression sprinkler-head assembly is attached to the fluid distribution system, the valve assembly
configured
to close in response to removing the fire-suppression sprinkler head from the receptacle, and
to open in response to inserting the fire-suppression sprinkler head into the receptacle, and
including
a sealing surface,
an O-ring,
a spring, and
a plunger, over which the O-ring is disposed, having a spring guide and configured to close the valve assembly by urging the O-ring against the sealing surface in response to the spring and pressure from a fluid in the fluid-distribution system.
22.	(Currently Amended) A system, comprising:
a structure; and
a fire-suppression system disposed in the structure and including
a fluid-distribution system, and
a fire-suppression sprinkler-head assembly in fluid-communication with the fluid-distribution system and including
a fire-suppression sprinkler head including a side and grooves formed in, but not through, the side, and an installation-removal region, and
a fire-suppression water-intake valve
having a receptacle including
an inner wall, and
discontinuous protrusions extending from the inner wall, each of the discontinuous protrusions configured to engage a respective groove of the grooves of the fire-suppression sprinkler head so that the fire-suppression sprinkler head is removable from the receptacle while there is pressurized fluid in the fluid-distribution system with a tool engaging the installation-removal region,
removable while a portion of the fire-suppression sprinkler-head assembly is attached to the fluid distribution system,
configured
to close in response to removing the fire-suppression sprinkler head from the receptacle, and
to open in response to inserting the fire-suppression sprinkler head into the receptacle, and
including
a sealing surface,
an O-ring, 
a spring, and
a plunger, over which the O-ring is disposed, having a guide configured to engage the spring and configured to urge the O-ring against the sealing surface in response to the spring and pressure of a fluid in the fire-suppression sprinkler-head assembly.
23.	(Original) The system of claim 22 wherein the structure includes a building.
24. – 29. Cancelled.(Original) A method, comprising:
removing a fire-suppression sprinkler head from a fire-suppression water-intake valve; and
closing the fire-suppression water-intake valve in response to the removing.
25.	(Original) The method of claim 24 wherein removing the fire-suppression sprinkler head includes rotating the fire-suppression sprinkler head relative to the fire-suppression water-intake valve.
26.	(Original) The method of claim 24 wherein closing the fire-suppression water-intake valve includes allowing a fluid in a system in which the fire-suppression water-intake valve is installed to close the fire-suppression water-intake valve.
27.	(Original) A method, comprising:
inserting a fire-suppression sprinkler head into a fire-suppression water-intake valve; and
opening the fire-suppression water-intake valve in response to the inserting.
28.	(Original) The method of claim 27 wherein inserting the fire-suppression sprinkler head includes rotating the fire-suppression sprinkler head relative to the fire-suppression water-intake valve.
29.	(Original) The method of claim 27 wherein opening the fire-suppression water-intake valve includes applying a pressure that is opposite to, and greater than, a pressure generated by a fluid in a system in which the fire-suppression water-intake valve is installed.
30.	(Previously Presented) The fire-suppression water-intake valve of claim 11 wherein the protrusions are discontinuous.
31.	(Previously Presented) The fire-suppression water-intake valve of claim 11 wherein the O-ring is configured to form a seal with the sealing surface in response to removing the sprinkler head from the receptacle.
32.	Cancelled. (Previously Presented) The fire-suppression water-intake valve of claim 11 wherein the valve assembly includes:
a sealing surface;
a sealing ring; and
a plunger configured to urge the sealing ring against the sealing surface in response to pressure from a fluid in a fire-suppression system.
33.	Cancelled. (Previously Presented) The fire-suppression water-intake valve of claim 32 wherein the sealing ring includes an O-ring that is disposed over the plunger.
34.	Cancelled.  (Currently Amended) The fire-suppression water-intake valve of claim 11, further comprising:
a spring; and
wherein the plunger is configured to urge the O-ring against the sealing surface in response to the spring.
35.	(Currently Amended) The fire-suppression water-intake valve of claim 11, further comprising:
a coupling section;
a receptacle section configured for coupling to the coupling section and including the receptacle and the sealing surface;
a sealing ring configured for disposition between overlapping sides of the coupling section and the receptacle section; and
the valve assembly being configured for disposition inside of the coupling section and the receptacle section.
36.	(Previously Presented) The fire-suppression water-intake valve of claim 35 wherein:
the coupling section includes first threads; and
the receptacle section includes second threads configured to engage the first threads.
37.	(Currently Amended) The fire-suppression water-intake valve of claim 1, further comprising:
a coupling section;
a receptacle section configured for coupling to the coupling section and including the receptacle and the sealing surface;
another O-ring configured for disposition between overlapping sides of the coupling section and the receptacle section; and
the valve assembly configured for disposition inside of the coupling section and the receptacle section.
38.	(Previously Presented) The fire-suppression sprinkler-head assembly of claim 20 wherein each of the grooves of the fire-suppression sprinkler head includes:
a respective guide section configured to engage a respective one of the discontinuous protrusions; and
a respective hold section disposed at an end of the respective guide section and configured to engage the respective one of the discontinuous protrusions.
39.	(Previously Presented) The fire-suppression sprinkler-head assembly of claim 20 wherein the fire-suppression sprinkler head is configured to prevent fluid blow by while being inserted into the receptacle.
40.	(Previously Presented) The fire-suppression sprinkler-head assembly of claim 20 wherein the fire-suppression sprinkler head is configured to prevent fluid blow by while being removed from the receptacle.
41.	(Previously Presented) The fire-suppression sprinkler-head assembly of claim 20 wherein the fire-suppression sprinkler head includes a seal configured to prevent fluid blow by while being inserted into the receptacle and while being removed from the receptacle.
42.	(Previously Presented) The fire-suppression sprinkler-head assembly of claim 20 wherein the fire-suppression sprinkler head includes dual seals configured to prevent fluid blow by while being inserted into, and while being removed from, the receptacle.
43.	(Previously Presented) The fire-suppression sprinkler-head assembly of claim 20 wherein the region is hexagonal.
	
Allowable Subject Matter
Claims 1, 4, 8, 9, 11, 20-23, 30, 31, and 35-43 are allowed.		
The following is an examiner’s statement of reasons for allowance: 	
Regarding claims 1, 11,  20, 21, and 22, the closest prior arts Moore, Jr. et al. (US 6,024,175), Sundholm (US 6,536,534 B1), Kirby (US 6,250,688 B1), Hartman (US 4, 562,962), Walcome (US 6,394,132 B1), and Sarkisyan et al. (US 8,931,571 B2) disclose the features of: a fire suppression water-intake valve, comprising a receptacle configured to receive a fire suppression sprinkler head and a valve assembly configured to close in response to removing the fire suppression sprinkler head from the receptacle and to open in response to installing the fire suppression sprinkler head in the receptacle.		
However, the combination of these references fails to teach elements: the plunger, over which the O-ring is disposed, having a guide configured to engage the spring and configured to urge the O-ring against the sealing surface in response to the spring and pressure of a fluid in the fire-suppression sprinkler-head assembly. The Examiner found no additional reference that would render the claimed invention obvious without impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752